*627
ORDER

DYK, Circuit Judge.
Ramon Fontelera moves for leave to proceed in forma pauperis and for reconsideration of the court’s order dismissing his petition for review for failure to pay the filing fee and failure to file a Fed. Cir. R. 15(c) statement concerning discrimination.
We note that Fontelera has now submitted a Rule 15(c) statement.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Fontelera’s motion for leave to proceed in forma pauperis is granted.
(2) Fontelera’s motion for reconsideration is granted.
(3) The June 15, 2004 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.